        Case 4:20-cv-05023-SMJ     ECF No. 4       filed 06/29/20      PageID.37 Page 1 of 3
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



1                                                                    Jun 29, 2020
                                                                         SEAN F. MCAVOY, CLERK

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     ZEUS ANTHONY TURNER,                          No. 4:20-cv-05023-SMJ
5
                               Petitioner,
6                                                  ORDER DISMISSING ACTION
                  v.
7
     WASHINGTON STATE,
8
                               Respondent.
9

10         On February 10, 2020, Petitioner Zeus Anthony Turner, while a prisoner at

11   the Coyote Ridge Corrections Center, filed a pro se Petition Under 28 U.S.C. § 2254

12   for Writ of Habeas Corpus By a Person in State Custody. ECF No. 1. Petitioner

13   neither paid the filing fee nor submitted a completed Application to Proceed without

14   Prepayment of Fees as required by Rule 3(a) of the Rules Governing Section 2254

15   Cases in the United States District Courts.

16         By letter dated February 10, 2020, the Clerk’s Office advised Petitioner of

17   these deficiencies. ECF No. 2. The Clerk’s Office provided him with an application

18   form to proceed without prepayment of fees to complete and return. Id. Petitioner

19   has not complied with this directive and has filed nothing further.

20         On May 15, 2020, this Court ordered Petitioner to submit a completed




     ORDER DISMISSING ACTION – 1
          Case 4:20-cv-05023-SMJ    ECF No. 4    filed 06/29/20   PageID.38 Page 2 of 3




1    Application to Proceed without Prepayment of Fees within thirty days of the date

2    of that Order. ECF No. 3. In the alternative, Petitioner was advised he could pay the

3    full $5.00 filing fee. Id. Petitioner was cautioned that his failure to do so would

4    result in the dismissal of this case. Id. Petitioner has neither paid the filing fee nor

5    returned the Application to Proceed without Prepayment of Fees by the due date of

6    June 15, 2020.

7           Accordingly, IT IS HEREBY ORDERED:

8           1.    This action is DISMISSED without prejudice for failure to pay the

9                 filing fee or comply with the in forma pauperis requirements of

10                Rule 3(a) of the Rules Governing Section 2254 Cases in the United

11                States District Courts.

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER DISMISSING ACTION – 2
        Case 4:20-cv-05023-SMJ    ECF No. 4    filed 06/29/20   PageID.39 Page 3 of 3




1          2.    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal

2                from this decision could not be taken in good faith and there is no basis

3                upon which to issue a certificate of appealability. See 28 U.S.C.

4                § 2253(c); Fed. R. App. P. 22(b). A certificate of appealability is

5                therefore DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

7    enter judgment, provide copies to pro se Petitioner at his last known address and

8    CLOSE the file.

9          DATED this 29th day of June 2020.

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION – 3
